internal_revenue_service number release date index number -------------------------------------- ------------------------------------------------------------ ------------------------- -------------------------- --------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no ------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc psi b07 plr-155719-06 date date -------------------------------------- ------- ------------- -------------------------- ---- -- --------- -------- -- -------- --- -------- legend corporation ---------------------------------------------------- year state a b c d e f g h i dear ------------------ we received a letter from your authorized representative dated a requesting rulings regarding the application of sec_216 of the internal_revenue_code this letter responds to that request laws of state for the purposes of acquiring and operating_on_a_cooperative_basis an apartment building building building contains b residential units and c commercial unit commercial unit currently d shares of common_stock are issued and outstanding common_stock has been allocated to the residential units but has not been allocated to commercial unit commercial unit currently is leased to a commercial tenant corporation proposes to convert a portion of commercial unit to cooperative the represented facts are as follows corporation was formed in year under the plr-155719-06 ownership commercial unit is e square feet in size on floor f of which g square feet can be converted into h new units collectively the apartment units collectively apartment units will be allocated i shares of common_stock corporation arrived at the allocation based on the existing allocations of shares to residential apartments for the rest of the building the corporation will sell newly issued shares of stock new shares corporation represents that the local zoning law and building regulations ownership of the newly issued shares will entitle the purchaser to a proprietary attributable to the apartment units to an unrelated purchaser corporation represents that the new shares to be issued with respect to the apartment units will be fully paid up in an amount bearing a reasonable relationship to the portion of the value of corporation's equity in the building and land that is attributable to the apartment units lease under which the purchaser of the new shares will be entitled to occupy the apartment units either for retail purposes or as residential apartments the owner of the apartment units will at all times have the right as against corporation to occupy the unit for dwelling purposes currently permit modification of the apartment units to residential use as a matter of right corporation submits facts and representations to show that it would be reasonable to convert the apartment units to residential use the size and location of the apartment units are such that with certain modifications they may be converted into residential apartments and d of the code neither the issuance of the new shares to be allocated to the apartment units nor the possible nonresidential use of the apartment units will prevent the corporation from qualifying as a cooperative_housing_corporation within the meaning of sec_216 of the code provided the corporation satisfies the requirements of sec_216 b c you have specifically requested the following rulings a person who purchases the new shares attributable to the apartment units for the commercial use of such space will qualify as a tenant-stockholder for purposes of sec_216 provided that the new shares are fully paid up in an amount which bears a reasonable relationship to the portion of the value of corporation's equity in the building and land that is attributable to the apartment units means a corporation - a having one and only one class of stock outstanding b each of the stockholders of which is entitled solely by reason of his ownership of stock in the corporation to occupy for dwelling purposes a house or an apartment in a building owned or leased by such corporation c no stockholder of which is entitled either sec_216 provides that the term cooperative_housing_corporation sec_1_216-1 provides in relevant part that in order to qualify as a sec_216 provides that the term tenant-stockholder means a person plr-155719-06 conditionally or unconditionally to receive any distribution not out of earnings_and_profits of the corporation except on a complete or partial_liquidation of the corporation and d percent or more of the gross_income of which for the taxable_year in which the taxes and interest described in sec_216 are paid_or_incurred is derived from tenant- stockholders who is a stockholder in a cooperative_housing_corporation and whose stock is fully paid-up in an amount not less than an amount shown to the satisfaction of the secretary as bearing a reasonable relationship to the portion of the value of the corporation's equity in the houses or apartment building and the land on which situated which is attributable to the house or apartment which such person is entitled to occupy cooperative_housing_corporation under sec_216 each stockholder of the corporation whether or not the stockholder qualifies as a tenant-stockholder under sec_216 and sec_1_216-1 must be entitled to occupy for dwelling purposes an apartment in a building or a unit in a housing development owned or leased by such corporation the stockholder is not required to occupy the premises the right as against the corporation to occupy the premises is sufficient such right must be conferred on each stockholder solely by reasons of his or her ownership of stock in the corporation that is the stock must entitle the owner thereof either to occupy the premises or to a lease of the premises the fact that the right to continue to occupy the premises is dependent upon the payment of charges to the corporation in the nature of rentals or assessments is immaterial revrul_74_241 1974_1_cb_68 provides that for purposes of sec_216 the term apartment in a building means an independent housekeeping unit consisting of one or more rooms containing facilities for cooking sleeping and sanitation normally found in a principal_residence that a unit presently contain all the facilities normally found in a principal_residence in order to constitute an apartment in a building for purposes of sec_216 a unit will be treated as meeting that definition if the stockholder is entitled to convert the unit to an apartment as defined in revrul_74_241 solely by reason of ownership of stock in the cooperative_housing_corporation the conversion of the unit would be reasonable under all the facts and circumstances including structural feasibility and costs and the applicable zoning building and fire codes permit both the conversion and residential use of the unit as a matter of right subject_to the limitation below we conclude that provided corporation satisfies the requirements of sec_216 a - d neither the issuance of the new shares to be revrul_90_35 1990_1_cb_48 provides that revrul_74_241 does not require applying the above standards to the facts and representations submitted and plr-155719-06 allocated to the apartment units nor the possible nonresidential use of the apartment units will prevent the corporation from qualifying as a cooperative_housing_corporation within the meaning of sec_216 based upon taxpayer's representations we note that a person who purchases specifically we express or imply no opinion as to whether corporation meets the the new shares attributable to the apartment units will qualify as a tenant-stockholder for purposes of sec_216 provided that the new shares are fully paid up in an amount which bears a reasonable relationship to the portion of the value of corporation's equity in the building and land that is attributable to the unit which the purchaser is entitled to occupy except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter further we express or imply no opinion whether corporation otherwise meets the requirements of sec_216 requirements of sec_216 concerning whether the stock bears a reasonable relationship to the portion of the value of the corporation's equity in the building and land which is attributable to the unit which the purchaser is entitled to occupy provides that it may not be used or cited as precedent representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination copy of this letter to your authorized representative a copy of this ruling must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office we are sending a this ruling is directed only to the taxpayer requesting it sec_6110 the rulings contained in this letter are based upon information and sincerely joseph h makurath senior technician reviewer branch passthroughs special industries
